Citation Nr: 1131731	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-24 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD), depression, and anxiety).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to March 1972 (with service in the Republic of Vietnam from May 1971 to March 1972).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In March 2010 the Board remanded the case for additional development.

The Veteran's claim was adjudicated as limited to the diagnosis of PTSD.  In accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized to encompass all psychiatric disabilities diagnosed.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In March 2010 the Board remanded this case for stressor verification and a VA examination and nexus opinion.  During the pendency of the appeal VA amended the regulations governing the evidentiary standard for establishing an in-service stressor.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  In light of that fact, the RO determined that the Veteran's stressor (a mortar attack) was related to fear of hostile military or terrorist activity and was consistent with the places, types, and circumstances of the Veteran's service (he received the Vietnam Service Medal) and arranged for a psychiatric examination to determine whether his lay testimony alone could establish the occurrence of the stressor (under the new relaxed evidentiary standards).  It is also noteworthy that a September 2009 buddy statement from G.W. corroborates the Veteran's exposure to a mortar attack in service.  

The August 2010 examiner opined that a psychiatric diagnosis of PTSD was not found as he did not find sufficient evidence to warrant a diagnosis of PTSD.  He noted that he did not find evidence of a post-military stressor to account for the Veteran's PTSD symptoms or evidence of another psychiatric disorder other than alcohol dependence.  He added that it did not appear that the Veteran's treatment had been particularly helpful.  

The Board finds that the August 2010 examination is less than adequate for a few reasons.  First, the examiner did not explain his statement that there was insufficient evidence to warrant a diagnosis of PTSD (or note what evidence on examination was lacking).  Essentially, the examiner noted that the Veteran did have PTSD symptoms and did have a stressor (i.e. it was not "meaningful to try establish a nexus between the stressor and PTSD symptoms"), but did not discuss the diagnostic criteria for a diagnosis of PTSD (criterion A through F) under the DSM-IV or state which of the criteria were lacking in the Veteran.  Second, the examiner did not acknowledge or offer comment regarding the Veteran's previous psychiatric diagnoses in the course of VA treatment (depression, anxiety and particularly PTSD), which conflicted with the findings on examination.  In sum, the examiner did not specifically explain why the Veteran did not meet the criteria for a diagnosis of PTSD and the explanation of rationale for his opinion that no psychiatric diagnoses (including PTSD) were found on examination lacks sufficient detail for the Board to assess its probative value (as compared to the other diagnoses of record).  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a mere conclusion is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).  Accordingly, an additional VA examination and opinion is necessary.  
      
Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for psychiatric disabilities from January 2008 to the present.  

The RO should also ask the Veteran to identify any and all recent evaluation and/or treatment he received for psychiatric disabilities.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of any private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the presence and likely etiology of any psychiatric disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

a. Please identify (by medical diagnosis) each psychiatric disability entity found.  

If no psychiatric diagnosis is found the examiner must reconcile that finding with the evidence of record showing diagnoses of PTSD, anxiety, and depression and explain in detail why the Veteran does not meet the diagnostic criteria for such diagnoses (to include the necessary criterion/factors for a PTSD diagnosis found lacking).

b. As to each diagnosed psychiatric entity (other than PTSD), the examiner should indicate whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.
 
c. If PTSD is diagnosed the examiner must fully explain how the diagnostic criteria are met, identify the stressor(s) upon which the diagnosis is based, discuss whether the stressor(s) is/are adequate to support the diagnosis, and note whether his symptoms are related to the stressor(s).
3. The RO should then re-adjudicate the claim (encompassing all psychiatric disabilities diagnosed).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
John Z. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


